DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Penilla et al. (US PGPUB: 20150210287, Filed Date: Apr. 2, 2015 hereinafter "Penilla") in further view of Rankin et al. (US PGPUB: 20140225724, Publication Date: Aug. 14, 2014 hereinafter "Rankin").
Regarding independents claim 1, Penilla teaches: A system comprising: 
a personal device, in communication with a vehicle component and an on-board server, including a processor programmed to: (Penilla − [0007] The methods, systems and apparatus that enable vehicles to share data with mobile devices of passengers or guests which may be in the vehicle. The methods are configured to provide passenger devices with access to vehicle electronics, which can share vehicle controls, settings, and environment settings with the passengers.)
and a unique identifier of a corresponding rich content interface template, (Penilla − [0016-0017] Fig. 23C a device request a particular rich interface for a vehicle. In another embodiment, when the passenger sits in another seat, different controls will be automatically provided to the passenger, such as those controls that relate to the environment or zone that relates or affects the current seat. The plurality of vehicle systems include systems that relate to an environment zone in which the seat is located in the vehicle, and the user interface further includes controls for enabling setting inputs to one or more of the plurality of vehicle systems.)
send, to the server, a request including the identifier to provide the corresponding template, (Penilla − [0017] In one embodiment, a method is provided that includes receiving a request to access a vehicle computer of a vehicle using a mobile device of a passenger of the vehicle. The method also includes identifying a seat in the vehicle that is associated with the passenger and providing a user interface to the mobile device. The user interface exposing a plurality of vehicle systems that are interfaced with the vehicle computer. The plurality of vehicle systems include systems that relate to an environment zone in which the seat is located in the vehicle, and the user interface further includes controls for enabling setting inputs to one or more of the plurality of vehicle systems.)
and render a rich content user interface according to the corresponding template. (Penilla − [0071] FIG. 23C illustrates an example of the passenger navigating to a seat settings dialog screen, which provides controls for the seat in which the passenger is currently seated (e.g., seat 3), in accordance with one embodiment of the present invention.)
Penilla teaches rendering a rich content user interface but does not explicitly teach: a low-footprint template
However, Rankin teaches: receive, from the component, an advertisement defining a low-footprint interface template (Rankin − [0008] The vehicle computer system further comprises a vehicle server utilizing a contextual data aggregator that utilizes vehicle data and off-board data to generate a dynamic human machine interface … nomadic device to display. [0047] The server may retrieve vehicle data 501 from various vehicle modules using a wired connection (e.g. CAN, USB, Serial, etc.) or a wireless connection (e.g. Bluetooth, Wi-Fi, Wi-Fi direct, cellular connection, etc.). [0048] If the connection is present, the computer system may receive off-board data 503 from various data sources that are not located on or within the vehicle. [0049] The context aggregator may analyze the data 505 to determine if any dynamic features may be utilized by the interface. If the context aggregator does not recognize any features that may be dynamic, it may use the static HMI features of the vehicle computer system.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Penilla to provide an alternative template of Rankin for controlling the user interface. One of ordinary skills would have been motived to improve a user experience of not waiting for the visual control interface of the specific equipment to be downloading and have the accessibility to vehicle setting on a mobile device immediately by using a placeholder elements to control the vehicle settings.
Regarding dependents claim 2, Penilla and Rankin discloses all the features with respect to claim 1 as outlined above
Penilla teaches: and the user interface derived from the rich content interface template defines a graphic generated using a markup format. (Penilla − [0071] FIG. 23C illustrates an example of the passenger navigating to a seat settings dialog screen, which provides controls for the seat in which the passenger is currently seated (e.g., seat 3), in accordance with one embodiment of the present invention. [0293] Instructions are interpreted and processed for translation into electrical signals to be sent and/or data sent in this case to the vehicle seat the passenger is sitting in. The signals are executed by the seat and the results are sent back to the vehicle computer, which serves the mobile application all graphical changes. The graphical changes in real time may be refreshed by the passenger manually, periodically or using any variation of automatically refreshing code. Example code can include HTML code. Other code that may be utilized to facilitate the transfer and presentation of data to and from mobile devices and the vehicle can include, for example only and without limitation, C, C+, C++, HTML, HTML-5, FLASH, JAVA, AJAX, JAVASCRIPT and other programming languages, constructs and data structures.)
Penilla does not explicitly teach: a low-footprint template
However, Rankin teaches: wherein the user interface derived from the low- footprint interface template defines a plurality of selectable controls (Rankin − [0049] The context aggregator may analyze the data 505 to determine if any dynamic features may be utilized by the interface. If the context aggregator does not recognize any features that may be dynamic, it may use the static HMI features of the vehicle computer system. [0061] FIG. 6 is an illustrative embodiment of a human machine interface displayed on different types of nomadic devices. 701 is an example of a tablet that may connect with the vehicle server in order to operate the vehicle computer system. The icons are a plurality of selectable controls.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Penilla to provide an alternative template of Rankin for controlling the user interface. One of ordinary skills would have been motived to improve a user experience of not waiting for the visual control interface of the specific equipment to be downloading and have the accessibility to vehicle setting on a mobile device immediately by using a placeholder elements to control the vehicle settings.
Regarding independents claim 3, Penilla teaches: A vehicle system comprising: 
an on-board server including a data store and a wireless transceiver configured to establish communication with a personal device, (Penilla − [0041] In some implementations, an access code for the vehicle is shareable to one or more wireless devices over a network, the sharing of the access code enables a recipient of the access code to connect to the vehicle, the access code having predefined privileges that define a length of use of the access code and a definition of particular functions that are enabled for the access code, wherein a valid access code enables successful verification of credentials; or wherein the shared access code can be provided to guests of the vehicle, wherein utilization of the access code enables saving of functions utilized in the vehicle to one or both of cloud storage and storage of the vehicle; or wherein access to the subset of vehicle metrics and control settings is automatically disabled upon detecting that the wireless device is beyond a proximity of the vehicle where access is usable from at least one of the passenger seats.)
the server being configured to, in response to a request from the personal device, (Penilla − [0041] In some implementations, an access code for the vehicle is shareable to one or more wireless devices over a network, the sharing of the access code enables a recipient of the access code to connect to the vehicle, the access code having predefined privileges that define a length of use of the access code and a definition of particular functions that are enabled for the access code, wherein a valid access code enables successful verification of credentials; or wherein the shared access code can be provided to guests of the vehicle, wherein utilization of the access code enables saving of functions utilized in the vehicle to one or both of cloud storage and storage of the vehicle; or wherein access to the subset of vehicle metrics and control settings is automatically disabled upon detecting that the wireless device is beyond a proximity of the vehicle where access is usable from at least one of the passenger seats.)
query the data store to identify a rich content interface template corresponding to a unique identifier received with the request (Penilla − [0041] In some implementations, an access code for the vehicle is shareable to one or more wireless devices over a network, the sharing of the access code enables a recipient of the access code to connect to the vehicle, the access code having predefined privileges that define a length of use of the access code and a definition of particular functions that are enabled for the access code, wherein a valid access code enables successful verification of credentials; or wherein the shared access code can be provided to guests of the vehicle, wherein utilization of the access code enables saving of functions utilized in the vehicle to one or both of cloud storage and storage of the vehicle; or wherein access to the subset of vehicle metrics and control settings is automatically disabled upon detecting that the wireless device is beyond a proximity of the vehicle where access is usable from at least one of the passenger seats.) 
and, upon identification, send the corresponding template to the personal device. (Penilla − [0041] In some implementations, an access code for the vehicle is shareable to one or more wireless devices over a network, the sharing of the access code enables a recipient of the access code to connect to the vehicle, the access code having predefined privileges that define a length of use of the access code and a definition of particular functions that are enabled for the access code, wherein a valid access code enables successful verification of credentials; or wherein the shared access code can be provided to guests of the vehicle, wherein utilization of the access code enables saving of functions utilized in the vehicle to one or both of cloud storage and storage of the vehicle; or wherein access to the subset of vehicle metrics and control settings is automatically disabled upon detecting that the wireless device is beyond a proximity of the vehicle where access is usable from at least one of the passenger seats.)
Penilla teaches querying the data store in the cloud server and optionally querying the data store server housed in the vehicle. One of ordinary skills would have been motivated to modify Penilla to query the data store and identify a rich content interface from the storage device in the vehicle instead of the cloud data storage taught in Penilla.
Regarding dependents claim 4, Penilla and Rankin discloses all the features with respect to claim 3 as outlined above
wherein the wireless transceiver is further configured to establish communication with an in-vehicle component and an interface template server (Penilla − [0153] FIG. 6 illustrates an example of utilizing a profile of the user, to access cloud services 120, and a database 115, in accordance with one embodiment of the present invention. In this example, a user may utilize a connected device 110 to access cloud services 120. Using the connected device 110, the user, in this case Bob, is accessing his universal profile settings. His profile settings may include settings that have been selected before in earlier sessions, or default settings implemented by a vehicle manufacturer, or another user such as an administrator. In the example, the user may access particular active settings managed by cloud services 120 which can cause Bob's profile in database 115 to be updated.) 
and wherein the on-board server is further configured to, in response to detecting an advertisement, from the vehicle component, including the unique identifier (Penilla − [0153] FIG. 6 illustrates an example of utilizing a profile of the user, to access cloud services 120, and a database 115, in accordance with one embodiment of the present invention. In this example, a user may utilize a connected device 110 to access cloud services 120. Using the connected device 110, the user, in this case Bob, is accessing his universal profile settings. His profile settings may include settings that have been selected before in earlier sessions, or default settings implemented by a vehicle manufacturer, or another user such as an administrator. In the example, the user may access particular active settings managed by cloud services 120 which can cause Bob's profile in database 115 to be updated.)
and a query of the data store to identify the corresponding template returning zero results, send, to the interface template server, a request including the identifier to provide the corresponding template and store the corresponding template in the data store upon receipt. (Penilla − [0153] FIG. 6 illustrates an example of utilizing a profile of the user, to access cloud services 120, and a database 115, in accordance with one embodiment of the present invention. In this example, a user may utilize a connected device 110 to access cloud services 120. Using the connected device 110, the user, in this case Bob, is accessing his universal profile settings. His profile settings may include settings that have been selected before in earlier sessions, or default settings implemented by a vehicle manufacturer, or another user such as an administrator. In the example, the user may access particular active settings managed by cloud services 120 which can cause Bob's profile in database 115 to be updated.)
Penilla teaches querying the data store in the cloud server and optionally querying the data store server housed in the vehicle. One of ordinary skills would have been motived to modify Penilla to query the data store and identify a rich content interface from the storage device in the vehicle verse the cloud data storage taught in Penilla. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL E BARNES JR/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177